[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                      FILED
                          ________________________          U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                                                   July 21, 2006
                                No. 06-11021                    THOMAS K. KAHN
                            Non-Argument Calendar                   CLERK
                          ________________________

                      D. C. Docket No. 04-00678-CV-WS-L

CLIDY M. DAVIS,


                                                                Plaintiff-Appellant,

                                       versus

JO ANNE B. BARNHART,
Commissioner of Social Security,

                                                               Defendant-Appellee.


                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                   (July 21, 2006)

Before DUBINA, BLACK and BARKETT, Circuit Judges.

PER CURIAM:

      Appellant Clidy Davis appeals the district court’s order affirming the
Commissioner of Social Security Administration’s (Commissioner) denial of her

applications for disability insurance benefits, 42 U.S.C. § 405(g), and supplemental

security income, 42 U.S.C. § 1383(c)(3). On appeal, Davis argues that the

Administrative Law Judge (ALJ) erred in concluding that she could perform the

full range of medium work on a sustained basis because her hyperthyroidism and

hypertension are severe impairments and, by definition, they are non-exertional

impairments that limit her ability to do basic work activities. Further, Davis argues

that the ALJ erred in determining that Davis’s depression was not a severe

impairment.

      We review a social security case to determine whether the Commissioner’s

decision is supported by substantial evidence and whether the correct legal

standards were applied. See Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir.

1997). “We will not disturb the Commissioner’s decision if, in light of the record

as a whole, it appears to be supported by substantial evidence.” Id.

A. Medium Work

      An individual who applies for Social Security disability benefits or

supplemental security income must prove their disability. See 20 C.F.R.

§ 404.1512; 20 C.F.R. § 416.912. Disability is defined as the “inability to do any

substantial gainful activity by reason of any medically determinable physical or



                                          2
mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than twelve

months.” 42 U.S.C. § 423(d)(1)(A); 20 C.F.R. § 404.1505(a); 20 C.F.R.

§ 416.905(a). To determine the physical exertion requirements of work in the

national economy, the Commissioner classifies jobs as sedentary, light, medium,

heavy, and very heavy. 20 C.F.R. § 404.1567. Medium work is defined as work

that involves lifting no more than 50 pounds at a time, with frequent lifting or

carrying objects that weigh 25 pounds. 20 C.F.R. § 404.1567(c). If an individual

can perform medium work, then they are also capable of performing light or

sedentary work. Id.

      After reviewing the record, we conclude that substantial evidence supports

the ALJ’s determination that Davis could perform a full range of medium work.

First, an Alabama state medical consultant performed a residual functional capacity

examination using Davis’s medical records and found that she could perform a full

range of medium exertional work. The consultant found that Davis had the

capacity to occasionally lift 50 pounds and frequently lift 25 pounds. Davis could

also stand or sit for six hours of an eight-hour work day. The consultant found that

Davis had no other physical limitations that would prohibit her from performing

the full range of medium work. There is also evidence that Davis appeared, at



                                          3
times, to be asymptomatic for any particular impairments. Additionally, medical

evidence shows that Davis’s hyperthyroidism and hypertension can be treated with

medication and radiation therapy. Lastly, Dr. Schulte indicated that Davis could

regain her condition through exercise.

B. Depression

       An impairment or combination of impairments is “severe” if it “significantly

limits [the] claimant’s physical or mental ability to do basic work activities.” 20

C.F.R. § 404.1521(a). “Basic work activities” include the abilities to: (1) walk,

stand, sit, lift, pull, reach, or carry; (2) see, hear, and speak; (3) understand, carry

out, and remember simple instructions; (4) use judgment; (5) respond appropriately

to supervision, co-workers, and unusual work situations; and (6) deal with changes

in a routine work setting. 20 C.F.R. § 404.1521(b). An impairment is not severe

only if the abnormality is so slight and its effect so minimal that it would clearly

“not be expected to interfere with the individual’s ability to work, irrespective of

age, education, or work experience.” McDaniel v. Bowen, 800 F.2d 1026, 1031

(11th Cir. 1986). The severe impairment either must have lasted or must be

expected to last for at least 12 months. Barnhart v. Walton, 535 U.S. 212, 216,

(2002).

       The ALJ must state with particularity the weight given different medical



                                             4
opinions and the reasons for doing so, and the failure to do so is reversible error.

Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987). Generally, the opinions of

examining physicians are given more weight than non-examining, treating more

than non-treating, and specialists on issues within their areas of expertise more

weight than non-specialists. 20 C.F.R. § 404.1527(d)(1), (2) & (5). The ALJ is

free to reject the opinion of any physician when the evidence supports a contrary

conclusion. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985).

      Based on our review of the record, we conclude that substantial evidence

supports the ALJ’s implicit determination that Davis’s depression was not a severe

impairment. Dr. Smith, an evaluating doctor, stated that Davis’s diagnosis was a

“toss up” between no diagnosis and adjustment disorder, and he noted that Davis’s

impairments were not grave. Further, the ALJ clearly noted that he gave little

weight to Dr. Crum’s opinion because Dr. Crum had noted that Davis overstated

her problems, indicating that she exaggerated symptoms. Similarly, the ALJ found

that Dr. Tocci’s opinion was self-contradictory because it simultaneously noted the

opposite impressions that Davis was both “mildly distressed” and living with

“major depression.” Having clearly noted the little weight he gave to Doctors

Crum and Tocci’s opinions, the ALJ relied on the opinion of Dr. Smith that

Davis’s depression was not grave. The ALJ articulated his reasons for discrediting



                                           5
the other evaluating doctors’ opinions, which is supported by the record.

      Because substantial evidence supports the ALJ’s decision that Davis could

perform the full range of medium work and that Davis’s depression was not a

severe impairment, we affirm the district court’s order affirming the

Commissioner’s denial of benefits.

      AFFIRMED.




                                          6